Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly granted the motion of defendants Massey-Ferguson, Inc. (Massey), and Yanmar Tractor (USA), Inc. (Yanmar), for summary judgment dismissing the complaint against them. The court also properly granted the motion of Massey for summary judgment on its counterclaim. The court erred, however in granting the motion of Yanmar for summary judgment on its counterclaim. Plaintiff submitted evidentiary proof in admissible form raising an issue of fact regarding the amount of the debt owed by plaintiff to Yanmar (see, *923Zuckerman v City of New York, 49 NY2d 557, 562). Thus, we modify the order accordingly. (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J. — Reargument.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.